Citation Nr: 1617387	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-04 981	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tendonitis of the left knee.

2.  Entitlement to service connection for a lumbar strain.

3.  Entitlement to a compensable disability rating for deviated nasal septum, status post nasal fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 1989.

This appeal is before the Board of Veterans' Appeals (Board) from April 2011 and September 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The April 2011 rating decision denied service connection for a low back strain and tendonitis of the left knee.  The September 2011 rating decision continued a noncompensable disability rating for a deviated nasal septum, status post nasal fracture.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his January 2013 VA Form 9, the Veteran requested a Travel Board hearing.  In his March 2013 statement in lieu of VA Form 646, he again requested a Travel Board hearing.  In March 2016, he was notified that his Travel Board hearing was scheduled for March 18, 2016.  The day before his scheduled hearing, a Report of General Information completed by a VA employee notes that the Veteran called and requested that his hearing be rescheduled because his vehicle had broken down and he was unable to find alternate transportation.

It does not appear that the hearing was rescheduled at this time, or that the Veteran was notified that good cause for rescheduling the hearing was not shown.  See 38 C.F.R. § 20.704(c).  Rather, on March 18, 2016 (the day of the scheduled hearing), the Veteran's Accredited Representative submitted a document requesting withdrawal of the hearing because the Veteran did not appear.  

The Board notes that in April 2016, the Veteran, through his representative, submitted a Motion for a Travel Board hearing, explaining that the hearing should be rescheduled because the Veteran timely informed the RO and requested a change in the hearing date for good cause prior to the Accredited Representative's withdrawal of the hearing request.  The Board finds that under the circumstances, the Veteran's wishes should be honored, as he submitted a timely request to change his hearing date and has shown good cause for requesting a change in his hearing date.  38 C.F.R. §§ 20.704(c), (d) (2015).  As such, the Board determines that it is not necessary to rule on the motion.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

